FILE COPY




                 IN THE SUPREME COURT OF TEXAS

                                         NO. 13-0795

                               CITY OF DALLAS, PETITIONER

                                                V.

                            TCI WEST END, INC., RESPONDENT

              No. 06-04868-H in the 160th District Court, Dallas County


                                        BILL OF COSTS

Petition for Review

Type of Fee                 Charges       Paid           By
Miscellaneous Motion        $10.00        $10.00         Paid by City of Dallas
Miscellaneous Motion        $10.00        $10.00         Paid by TCI West End, Inc.
Miscellaneous Motion        $10.00        $10.00         Paid by City of Dallas
Miscellaneous Motion        $10.00        $10.00         Paid by City of Dallas
Miscellaneous Motion        $10.00        $10.00         Paid by TCI West End, Inc.
Petition for Review Filed   $145.00       $145.00        Paid by City of Dallas
M/E/T to file Petition      $10.00        $10.00         Paid by City of Dallas

Clerk’s Record              Unknown       Unknown        8 Volumes

Reporter’s Record           $7,040.00     Unknown        12 Volumes



Balance of costs owing to the Supreme Court of Texas:         0.00


        The City of Dallas shall recover, and TCI West End, Inc., shall pay, the costs
        incurred in this Court.




                                           Page 1 of 2
                                                                                        FILE COPY




       I, BLAKE A. HAWTHORNE, CLERK of the Supreme Court of Texas, do hereby
certify that the above and foregoing is a true and correct copy of the cost bill of the Supreme
Court of Texas, showing the charges and payments, in the above numbered and styled cause, as
the same appears of record in this office.
                                              with the seal thereof annexed, at the City of Austin,
                                              this the 18th day of June, 2015.
                                              BLAKE A. HAWTHORNE, Clerk



                                              By Monica Zamarripa, Deputy Clerk




                                             Page 2 of 2